         Case 2:20-cv-02153-JAM-CKD Document 42 Filed 01/27/21 Page 1 of 5


1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     LESLIE Z. WALKER, Senior Deputy City Attorney (SBN 249310)
2    LWalker@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
5
     Attorneys for the DARRELL STEINBERG, SUSANA ALCALA WOOD, and DANIEL
6    HAHN
7

8                              UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11    EXCEL FITNESS FAIR OAKS, LLC, a                 Case No.: 2:20-cv-02153-JAM-CKD
      California limited liability company;
12    JAGUARY MUAY THAI, LLC, a                       STIPULATION AND ORDER
                                                      EXTENDING RULE 26(f) JOINT
13    California limited liability company; EXCEL     STATUS REPORT DATE BASED ON
      FITNESS, LLC, a California limited liability    PENDING MOTIONS TO DISMISS
14    company,

15                    Plaintiffs,
16
              vs.
17
      GAVIN NEWSOM, in his official capacity
18    as Governor of California; XAVIER
      BECERRA, in his official capacity as the
19    Attorney General of California; SANDRA
20    SHREWY, MPH, MSW, in her official
      capacity as the Interim Director and State
21    Public Health Officer; DARRELL
      STEINBERG, in his official capacity as
22    Mayor of the City of Sacramento; THOM
      BOGUE, in his official capacity as Mayor of
23
      the City of Dixon; OLIVIA KASIRYE, MD,
24    in her official capacity as Sacramento County
      Public Health Officer; BELA MATYAS,
25    MD, in his official capacity as Solano County
      Public Health Officer; SCOTT R. JONES, in
26    his official capacity as Sacramento County
27    Sheriff; THOMAS A. FERRARA, in his
      official capacity as Solano County Sheriff;
28    DANIEL HAHN, in his official capacity as
                                                  1
      STIPULATION AND ORDER EXTENDING RULE 26(f) JOINT STATUS REPORT DATE BASED ON
                              PENDING MOTIONS TO DISMISS
     994948
         Case 2:20-cv-02153-JAM-CKD Document 42 Filed 01/27/21 Page 2 of 5


      Chief of Police of the City of Sacramento;
1     ROBERT THOMPSON, in his official
2     capacity as Chief of Police of the City of
      Dixon; ANNE MARIE SCHUBERT, in her
3     official capacity as Sacramento County
      District Attorney; KRISHNA A. ABRAMS,
4     in her official capacity as Solano County
      District Attorney; SUSANA ALCALA
5
      WOOD, in her official capacity as City
6     Attorney for the City of Sacramento;
      DOUGLAS WHITE, in his official capacity
7     as City Attorney for the City of Dixon; PHIL
      SERNA, in his official capacity as a
8     Sacramento County Supervisor; PATRICK
9     KENNEDY, in his official capacity as a
      Sacramento County Supervisor; SUSAN
10    PETERS, in her official capacity as a
      Sacramento County Supervisor; SUE
11    FROST, in her official capacity as a
      Sacramento County Supervisor; DON
12
      NOTTOLI, in his official capacity as a
13    Sacramento County Supervisor; ERIN
      HANNIGAN, in her official capacity as
14    Solano County Supervisor; MONICA
      BROWN, in her official capacity as Solano
15    County Supervisor; JIM SPERING, in his
16    official capacity as Solano County
      Supervisor; JOHN VASQUEZ, in his official
17    capacity as Solano County Supervisor; SKIP
      THOMSON, in his official capacity as
18    Solano County Supervisor; and DOES 1
      through 100,
19

20                     Defendants.

21

22        WHEREAS, Plaintiffs filed the operative complaint with the Court on October 26, 2020,

23   (Dkt. 1);

24        WHEREAS, Defendants filed motions to dismiss Plaintiffs’ complaint on November 20,

25   2020 (Dkt. 13), December 14, 2020 (Dkts. 19 and 20), and December 21, 2021 (Dkt. 24);

26        WHEREAS, Defendants’ motions to dismiss were set for hearing on January 26, 2021;

27        WHEREAS, pursuant to this Court’s Order Requiring Service of Process and Joint Status

28   Report (Dkt. 9), the parties understand the current deadline to submit a Rule 26(f) joint status
                                                    2
      STIPULATION AND ORDER EXTENDING RULE 26(f) JOINT STATUS REPORT DATE BASED ON
                              PENDING MOTIONS TO DISMISS
     994948
         Case 2:20-cv-02153-JAM-CKD Document 42 Filed 01/27/21 Page 3 of 5


1    report is January 26, 2021;

2         WHEREAS, the parties’ interests in minimizing discovery costs while the pleadings are

3    not set, as well as judicial economy, are served by delaying the Rule 26(f) joint status report

4    and all related requirements until (14) days after Defendants file their answers.

5         NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH

6    THEIR RESPECTIVE COUNSEL TO THE FOLLOWING:

7         1.     That counsel of record have authority to enter this Stipulation on behalf of their

8    respective clients;

9         2.     That the parties request the Court enter an order extending the deadline for the

10   parties to prepare and submit a Rule 26(f) joint status report and all related requirements until

11   fourteen (14) days after Defendants file their answers; and

12        3.     The parties agree that any discovery in this matter shall not be served until a

13   scheduling order or other similar order is issued following the parties’ submittal of the Rule

14   26(f) joint status report and incorporated discovery plan.

15

16   DATED: January 26, 2021                         UPLIFT LAW, P.C.

17
                                              By:    /s/ MELISSA G. FULGENCIO
18
                                                     MELISSA G. FULGENCIO
19                                                   Attorneys for Plaintiffs EXCEL FITNESS
                                                     FAIR OAKS, LLC; JAGUAR MUAY
20                                                   THAI, LLC; AND EXCEL FITNESS, LLC

21
     DATED: January 26, 2021                         ANGELO, KILDAY & KILDUFF, LLP
22

23                                            By:    /s/ JOHN A. WHITESIDES
                                                     JOHN A. WHITESIDES
24                                                   Attorneys for Defendants THOM BOGUE,
                                                     ROBERT THOMPSON, DOUGLAS
25                                                   WHITE, and Real Party In Interest, CITY
                                                     OF DIXON
26

27

28
                                                    3
      STIPULATION AND ORDER EXTENDING RULE 26(f) JOINT STATUS REPORT DATE BASED ON
                              PENDING MOTIONS TO DISMISS
     994948
         Case 2:20-cv-02153-JAM-CKD Document 42 Filed 01/27/21 Page 4 of 5


1    DATED: January 26, 2021                MEYERS, NAVE, RIBACK, SILVER &
                                            WILSON
2

3
                                      By:   /s/ DEBORAH J. FOX
4                                           DEBORAH J. FOX
                                            Attorneys for Defendants DR. OLIVIA
5                                           KASIRYE, SCOTT R. JONES, ANNE
                                            MARIE SCHUBERT, PHIL SERNA,
6                                           PATRICK KENNEDY, SUSAN PETERS,
                                            SUE FROST, and DON NOTTOLI
7

8    DATED: January 26, 2021                SELMAN BREITMAN, LLP
9
                                      By:   /s/ DANIELLE K. LEWIS
10
                                            DANIELLE K. LEWIS
11                                          Attorneys for Defendants BELA MATYAS,
                                            MD; THOMAS A. FERRARA; KRISHNA
12                                          A. ABRAMS; ERIN HANNIGAN;
                                            MONICA BROWN; JIM SPERING; JOHN
13                                          VASQUEZ and SKIP THOMPSON

14
     DATED: January 26, 2021                STATE OF CALIFORNIA,
15                                          DEPARTMENT OF JUSTICE
                                            ATTORNEY GENERAL
16

17
                                      By:   /s/ JOHN W. KILEEN
18                                          JOHN W. KILEEN
                                            Attorneys for Defendants GAVIN
19                                          NEWSOM, XAVIER BECERRA, and
                                            SANDRA SHEWRY
20

21   DATED: January 26, 2021                SUSANA ALCALA WOOD,
                                            City Attorney
22

23                                    By:   /s/ LESLIE Z. WALKER
24                                          LESLIE Z. WALKER
                                            Senior Deputy City Attorney
25                                          Attorneys for the DARRELL STEINBERG
                                            SUSANA ALCALA WOOD, and DANIEL
26                                          HAHN

27

28
                                            4
      STIPULATION AND ORDER EXTENDING RULE 26(f) JOINT STATUS REPORT DATE BASED ON
                              PENDING MOTIONS TO DISMISS
     994948
         Case 2:20-cv-02153-JAM-CKD Document 42 Filed 01/27/21 Page 5 of 5


1                               Attestation of Concurrence in the Filing

2         The filer, Leslie Z. Walker, attests that all other signatories listed on whose behalf this

3    filing is submitted concur in the filing’s content and have authorized the filing.

4

5                                                ORDER

6         The Court, having reviewed the Parties’ stipulation regarding extending the deadline to

7    file a Rule 26(f) joint status report, and good cause appearing therefore, IT IS HEREBY

8    ORDERED that the deadline for the parties to prepare and submit a Rule 26(f) joint status

9    report be extended until fourteen (14) days after Defendants file their answers, and that neither

10   party shall serve discovery until a scheduling order or other similar order issues pursuant to

11   such joint status report and discovery plan.

12        IT IS SO ORDERED.

13
     DATED: January 26, 2021                  /s/ John A. Mendez
14
                                              THE HONORABLE JOHN A. MENDEZ
15                                            UNITED STATES DISTRICT COURT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
      STIPULATION AND ORDER EXTENDING RULE 26(f) JOINT STATUS REPORT DATE BASED ON
                              PENDING MOTIONS TO DISMISS
     994948
